Citation Nr: 0123305	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  01-07 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

The veteran had active service from February 1951 to February 
1954.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from an October 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran has bilateral hearing loss that is related to 
noise exposure he experienced during active service. 

3.  The veteran has tinnitus that is related to noise 
exposure he experienced during active service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred as a result of active 
military service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107(b) 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2000).

2.  Tinnitus was incurred as a result of active military 
service.  38 U.S.C.A §§ 1110, 1154, 5103A, 5107(b) (West 1991 
& Supp. 2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claims for service 
connection of bilateral hearing loss and tinnitus.  The 
veteran maintains that he suffered from exposure to loud 
sounds associated with artillery fire while in active service 
in Korea, and that he currently suffers bilateral hearing 
loss and tinnitus resulting from this in-service exposure.

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A (West 
Supp. 2001) ("VCAA").  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  This act and 
implementing regulations set forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  

The Board finds that all relevant facts have been properly 
and sufficiently developed and that no further assistance to 
the veteran is required in order to comply with the duty to 
assist as mandated by the VCAA.  In the present case, as 
reflected by a March 2001 letter, the RO has informed the 
veteran of the changes brought about by passage of the VCAA.  
The RO has also informed the veteran of the reasons for 
denying his claims, as well as the evidence necessary to 
substantiate them.  The RO provided the veteran with copies 
of the rating decision and the statement of the case 
concerning the determination of service connection for the 
claimed disabilities.  The veteran was provided a VA medical 
examination in January 2001.  The Board is unaware of any 
available outstanding records pertaining to these issues.  
Efforts were made by the RO to obtain the veteran's service 
medical records, and certification of their unavailability 
was received by the National Personnel Records Center.  In 
light of the absence of service medical records, the Board 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has 
a heightened duty in a case where the service medical records 
are presumed destroyed).  As will be explained in more detail 
below, the Board finds that the absence of the veteran's 
service medical records is not material to his claim.  
Additionally, the Board finds that the duty to assist has 
been satisfied, and no useful purpose would be served by 
remanding this case to the RO for additional development.  As 
such, the Board will proceed with appellate disposition.

Service connection will be granted for a disability resulting 
from disease or injury incurred in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in active military service.  See 38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. § 3.303(a) (2000).  Service 
connection is the relationship of a current disability to an 
injury or disease incurred in active service.  Generally, to 
prove service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 dB or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As noted earlier in this decision, the veteran's service 
medical records are not currently of record, despite attempts 
by the RO to obtain them.  It appears that the veteran's 
service medical records were destroyed in the 1973 fire at 
the National Personnel Records Center, and that attempts to 
reconstruct those records have been unsuccessful.  
Nevertheless, there is information of record verifying that 
the veteran was a sergeant in the United States Army, and had 
active service from February 1951 to February 1954.  The 
veteran attests in a March 2001 statement that he never 
received treatment of any kind while in the service, and that 
a separation physical examination was never performed.  The 
record does not show treatment following service for the 
claimed conditions until just prior to the filing of the 
claims.  

In a letter dated February 1999, Dr. John E. Goff, M.D. 
attests to his treatment of the veteran during the prior 
year.  Dr. Goff described the veteran's complaint as 
tinnitus, which kept the veteran from sleeping and caused him 
a great deal of anxiety and inability to concentrate.  He 
recounted the veteran's statement that he was unable to work 
on a daily basis due to tinnitus and other problems.  Dr. 
Goff stated his diagnoses of the veteran, which included 
tinnitus.

A letter dated December 2000, signed by Dr. Larry D. 
McIntire, D.O., attests to his evaluation of the veteran for 
complaints of hearing loss and tinnitus.  Findings included 
no significant physical abnormalities.  Specific Audiometric 
results were not included in the report, however Dr. McIntire 
interpreted the results to show high frequency sensorineural 
hearing loss; 100 percent word recognition in the right ear; 
92 percent word recognition in the left ear.  Tinnitus was 
noted at 4000 Hz in the right ear and 3000 Hz in the left 
ear.  Impressions included bilateral sensorineural hearing 
loss at high frequencies; acoustic trauma; and bilateral 
tinnitus.  Dr. McIntire stated his opinion that artillery 
exposure may have inflicted damage on the veteran's inner 
ear.  He also related the veteran's account that tinnitus has 
been present since the veteran's service in Korea, during 
which he was exposed to considerable artillery.

Results of a January 2001 VA examination show complaints of 
tinnitus affecting the veteran's sleep and his hearing, in 
that it keeps him awake, and masks what people are saying.  
The veteran stated that he was exposed to artillery noise 
while in the service, as he was in an artillery division, and 
did not wear ear protection.  He noted that he has been in a 
noise-free sales position since leaving service.  He also 
denied recreational activities which may have exposed him to 
loud sounds.  The veteran stated that he began hearing sounds 
associated with tinnitus in 1951, and that he now hears these 
sounds constantly.  

Findings of the examiner included the following puretone 
thresholds for the left ear:  20 dB at 500 Hz; 15 dB at 1000 
Hz; 25 dB at 2000 Hz; 30 dB at 3000 Hz; and 45 dB at 4000 Hz.  
Puretone thresholds for the right ear included:  20 dB at 500 
Hz; 10 dB at 1000 Hz; 20 dB at 2000 Hz; 30 dB at 3000 Hz; and 
65 dB at 4000 Hz.  Puretone averages were 29 dB for the left 
ear and 31 dB for the right.  Speech recognition scores were 
measured at 96 percent for both ears.  Tinnitus matching 
scores were 50 dB at 1000 Hz for the left ear and 45 dB at 
1500 Hz for the right.  Ipsilateral reflexes were not present 
at 1000 Hz and 2000 Hz bilaterally.  Otoscopic examination 
showed no physical abnormalities.  The examiner found the 
veteran's left ear hearing to be within normal limits from 
250 to 1000 Hz, with slight to mild sensorineural hearing 
loss from 2000 to 3000 Hz, and with moderate hearing loss at 
4000 Hz, progressing to severe hearing loss at 8000 Hz.  
Right ear hearing was within normal limits from 250 to 2000 
Hz, with mild sensorineural hearing loss at 3000 Hz, 
progressing to a moderately severe hearing loss at 8000 Hz.  
The examiner diagnosed high frequency hearing loss and 
tinnitus.  The examiner stated his opinion that, as tinnitus 
is typically associated with high frequency hearing loss, 
which is typically caused by exposure to loud noises, the 
veteran's exposure to artillery fire could have contributed 
to both his hearing loss and tinnitus.

In addition to medical evidence received, several statements 
submitted by the veteran and his comrades attest to the 
veteran's presence in Korea and his participation in 
situations involving combat, which would have exposed him to 
loud sounds associated with explosion of artillery shells, as 
well as the general sounds of combat.  The veteran has 
consistently reported that he served in the 90th Field 
Artillery in Korea, 25th Division, and this fact has been 
confirmed by at least one other person who served with the 
veteran.  Moreover, an incident described by the veteran as 
having occurred during service has been confirmed by the U.S. 
Armed Services Center for Research of Unit Records.

The Board has thoroughly reviewed the evidence of record, as 
summarized above, and finds that the evidence for and against 
the veteran's claims is in relative equipoise, such that the 
doubt is to be resolved in the veteran's favor and service 
connection granted for bilateral hearing loss and tinnitus.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  The evidence contains several diagnoses of both 
bilateral hearing loss and tinnitus, including Dr. Goff's 
February 1999 letter, Dr. McIntire's December 2000 letter, 
and most recently, a January 2001 VA examination report.  
This examination showed at least one measurement for each ear 
of 40 dB or greater.  The Board finds this evidence 
sufficient to show that the veteran is currently suffering 
from both bilateral hearing loss and tinnitus.  

As noted earlier in this decision, in a case where the 
service medical records are presumed destroyed, as in the 
present case, the Board has a heightened duty to explain its 
findings and conclusions and to carefully consider the 
benefit-of-the-doubt rule.  See O'Hare, 1 Vet. App. at 367.  
Moreover, under 38 U.S.C.A. § 1154(b), a veteran's assertions 
regarding injury during combat shall be accepted if 
consistent with the circumstances of such service.  In the 
present case, while there is no evidence of a diagnosis or 
notation of hearing loss or tinnitus during service, service 
connection can still be granted if all the evidence, 
including that pertinent to service establishes that these 
conditions were incurred in service.  See 38 C.F.R. 
§ 3.304(d).  Here there is substantial support in the form of 
statements of the veteran and his comrades, which show that 
the veteran, while in service, engaged in combat, and was 
present in situations which exposed him to loud noises.  The 
Board finds these statements credible and accepts them as 
proof of the veteran's claimed exposure to loud noise while 
in service.  See 38 U.S.C.A. § 1154(b); see Arms v. West, 12 
Vet. App. 188 (1999); see also Peters v. Brown 6 Vet. App. 
540, 543 (1993). 

In regard to the relationship between the veteran's in-
service noise exposure and his currently diagnosed bilateral 
hearing loss and tinnitus, the examiner in the January 2001 
VA examination stated that one of the causes of tinnitus is 
being exposed to loud noises such as artillery fire.  He 
further stated that tinnitus is typically associated with 
high frequency hearing loss, which is also typically caused 
by exposure to loud noises.  The examiner stated that in-
service exposure to artillery sounds could have contributed 
to both the tinnitus and the bilateral hearing loss.  

For the reasons discussed above, despite the absence of the 
veteran's service medical records, the Board will presume as 
credible the veteran's statements, and those of his comrades, 
that he served in an infantry division in Korea, and was 
exposed to artillery fire.  Moreover, as the medical evidence 
of record has diagnosed the veteran with the claimed 
conditions, and as the medical evidence has confirmed a 
positive relationship with current hearing loss and tinnitus 
to artillery fire, the Board finds that there is an 
approximate balance of the positive and negative evidence 
with regard to the question of whether the veteran's 
currently manifested hearing loss and tinnitus are related to 
his period of active service and noise exposure incurred 
therein.  Therefore, resolving any remaining doubt in the 
veteran's favor, the claims for service connection for 
bilateral hearing loss and tinnitus are granted.  See 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

